Citation Nr: 0824334	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
RO in Wichita, Kansas, which denied a claim for an evaluation 
in excess of 50 percent disabling for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by the following: severe 
startle response, depression, suicidal ideation, homicidal 
ideation, sleep impairment, nightmares, anger, irritability, 
avoidance of others, obsessive behavior, and serious social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but no higher, 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to and following the initial adjudication of his claim, 
the veteran was provided with VCAA notice letters dated in 
October 2005 and March 2006, which requested that the veteran 
provide evidence describing how his disability had increased 
in severity.  In addition, the veteran was questioned about 
the effect that worsening has on his employment and daily 
life during the course of the October 2005 VA examination 
performed in association with this claim.  Further, in his 
September 2005 claim for an increased rating, the veteran 
described the impact that his disability has on his 
employment and daily life.  The Board finds that the 
statements made in the claim, the notice given, the questions 
directly asked and the responses provided by the veteran at 
interview show that he knew that the evidence needed to show 
that his disability had worsened and what impact it had on 
his employment and daily life.  As the Board finds that 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for PTSD.  As will be discussed below, this 
condition is rated under Diagnostic Code 9411.  There is no 
single measurement or test that is required to establish a 
higher rating.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores, 
supra.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See id.  While notification of the 
specific rating criteria was provided in the April 2006 
Statement of the Case (SOC), not a specific preadjudicative 
notice letter, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the VCAA notice 
letter dated in March 2006 informed the veteran that a 
disability rating was assigned for service-connected 
disabilities, under a rating schedule, and that the rating 
could change if the condition changed.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature and symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  See Vazquez-Flores, supra.

As to the fourth element, the October 2005 and March 2006 
letters provided notice of the types of evidence, both lay 
and medical, including on-going treatment records and recent 
social security determinations, that could be submitted to 
show that his disability had worsened.  See Vazquez-Flores, 
supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The October 2005 letter informed 
the veteran of the evidence that VA would seek to obtain and 
provided examples of the types of evidence he could submit.  
See Pelegrini II, supra.  

In addition, the March 2006 letter provided the veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Subsequent to the issuance of the March 2006, the veteran's 
claim was readjudicated in a July 2006 Supplemental Statement 
of the Case (SSOC).  Thus, there was no deficiency in notice 
and a harmless error analysis is not necessary.  See Mayfield 
IV, at 1323; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
October 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2005 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In his VA Form 9, the veteran specifically indicated that he 
was seeking a 70 percent rating for his PTSD.  Given this 
declaration, the following decision, which grants a 70 
percent rating for PTSD, appears to be a full grant of 
benefits sought on appeal. 

II. Increased Rating

The veteran seeks an increased rating for his service-
connected PTSD, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that a higher 
rating of 70 percent, but no more, is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's service-connected PTSD is evaluated as 50 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 illustrates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A score of 31 to 40 reflects some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
evidence supports an increased disability rating of 70 
percent, and no more, for the veteran's service-connected 
PTSD.  

The record reflects that the veteran has been receiving 
ongoing VA mental health treatment for his PTSD.  He reports 
monthly for 20 minutes of supportive therapy and medication 
management.  VA treatment notes show that the veteran is 
usually depressed.  He isolates himself at his house with the 
shades drawn and rarely goes out.  The veteran also has 
severe startle response.  He avoids crowds and has a 
difficult time waiting in the waiting room at the VA medical 
center.  In addition, it has been noted that he suffers from 
nightmares and sleep impairment and has had suicidal and 
homicidal thoughts.  In terms of medications used to treat 
the PTSD symptoms, the veteran takes Trazadone, Valium and 
Celexa.  

In September 2005, the veteran's treating psychiatrist at VA 
provided a medical statement indicating that the veteran's 
PTSD symptoms had worsened considerably within the past few 
months.  Specifically, the veteran had to retire from his job 
as a veterans service representative due to his severe PTSD 
symptoms.  He was unable to tolerate hearing the trauma 
stories of the veterans he was assisting, which in turn 
prevented him from performing his duties effectively.  Around 
the time of his retirement, he began to have severe 
flashbacks, in the form of visual hallucinations, of North 
Vietnamese soldiers in a firefight.  It was also noted that 
the veteran had a difficult times dealing with his PTSD when 
his son was stationed in Iraq and when he was diagnosed with 
cancer.  His nightmares became extremely severe after 
undergoing surgery for the cancer.  The veteran's mood has 
become very depressed, and he feels helpless, scared and 
vulnerable.  He has been unable to share his feelings with 
his family, which in turn has affected his relationship with 
them.  The veteran tries to isolate himself and finds it hard 
to get out, even to go to the store.  He has shown difficulty 
in adapting to stressful circumstances and has not been able 
to establish and maintain effective relationships.  He has 
major impairment in the areas of work, mood and 
relationships.  

A VA psychiatric examination was conducted in October 2005.  
The examiner assigned the veteran a GAF score of 50.  The 
veteran was found to have an agitated and depressed mood, 
moderate sleep impairment, moderate obsessive/ritualistic 
behavior, and panic attacks.  He exhibited suicidal ideation 
in that he had always had thoughts about blowing himself 
away, even more so after getting diagnosed with cancer.  He 
indicated that he had given all of his guns away.  The 
veteran also had homicidal ideation, especially when driving 
because he would get so angry that he would think about 
blowing other drivers away.  His PTSD was also manifested by 
recurrent and intrusive distressing recollections of his 
stressor event, acting or feeling as if the traumatic event 
were recurring, markedly diminished interest or participation 
in significant activities, feelings of detachment or 
estrangement from others, restricted range of affect, 
irritability or outbursts of anger, and hypervigilance.  The 
veteran reported that his symptoms had worsened since he 
started working with Iraq and Afghanistan war veterans 
earlier that year, resulting in more frequent nightmares and 
traffic irritating him to the point of being homicidal while 
driving.  

The VA examination report indicated that the veteran's PTSD 
had moderate effects on his social and occupational 
functioning during periods of stress in the areas of 
efficiency, productivity, reliability, ability to perform 
work tasks, and work, family and other relationships.  
Significantly, the veteran had to retire from his job as a 
VFW service representative because working with Iraq war 
veterans and trying to get them their disability benefits was 
making his PTSD symptoms worse.  In terms of family 
relationships, he is divorced with a daughter living with 
him, a son in the Marine Corps, and an older child in Topeka 
with whom he has a good relationship with.  In terms of 
social relationships, he has one friend from the Vietnam War 
that he has remained in contact with.

Considering the totality of the evidence, the Board finds 
that there is sufficient evidence to establish that the 
veteran is deserving of a 70 percent rating given that he has 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, near-
continuous panic affecting the ability to function 
independently, appropriately and effectively, and difficulty 
in adapting to stressful circumstances, including work and 
inability to establish and maintain effective relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  With respect to 
occupational impairment, the veteran's VA psychiatrist has 
found him to be not employable now or into the foreseeable 
future due to his PTSD and depression.  See VA treatment 
notes, April 2006.  It is well established in the record that 
the worsening of his PTSD symptoms forced him to retire 
because he was not able to handle the stress of working with 
the Iraq and Afghanistan veterans.  In the several months 
prior to retirement, he experienced panic attacks a week, 
each lasting 30 to 45 minutes.  See VA examination report, 
October 2005.  In addition, the veteran's obsessive behavior 
also interfered with work.  He was told by supervisors that 
his behavior was problematic given his "tenacious 
arguments" with the RO in Wichita regarding Iraq veterans' 
claims for compensation.  

In terms of social impairment, the veteran isolates himself 
at home with the shades drawn and rarely leaves the house.  
His son and younger daughter help him do the shopping.  See 
VA treatment notes, June 2006, August 2006.  He reports 
having one friend, whom he has known since the Vietnam War.  
The veteran's days are spent alone with his son's dog and he 
has no contact with other people.  See VA treatment notes, 
September 2006.  When he goes to the VA medical center, he 
has a hard time waiting in the waiting room because he cannot 
tolerate being close to other people.  See id.  He has 
trouble with crowds.  At times, he gets very angry towards 
others, and he has felt like beating other people when he out 
in public.  See VA treatment notes April 2006.  Concerning 
family relationships, the veteran has had two marriages that 
ended in divorce.  See VA examination report, September 2004.  
He has a good relationship with his older daughter who lives 
in Wichita.  As mentioned above, the veteran also has a son 
who previously served in Iraq and a daughter who lives with 
him.  

The medical evidence of record demonstrates that the 
veteran's symptomatology has worsened considerably since the 
issuance of the December 2004 RO rating decision.  This 
rating decision, which increased the veteran's PTSD 
evaluation from 30 percent to 50 percent, considered in part 
the evidence from a September 2004 VA examination report.  In 
that report, the veteran had been assigned a GAF score of 60.  
The Board notes that the veteran has since been assigned 
significantly lower GAF scores.  At the most recent October 
2005 VA examination, he was assigned a score of 50.  
Subsequently, in January 2006, the veteran was assigned an 
even lower score of 40.  See VA treatment notes, January 
2006.  Such scores reflect serious symptoms or serious 
impairment in social, occupational, or school functioning, 
and major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  See 
DSM-IV at 47.  

For the foregoing reasons, the Board finds that the veteran's 
PTSD more nearly approximates the criteria for the higher 
rating of 70 percent.  It is acknowledged that some of the 
veteran's psychiatric symptomatology, such as mild memory 
impairment, can be attributed to his chemotherapy treatment.  
Nevertheless, giving the veteran the benefit of the doubt, 
the evidence is at least in equipoise, and shows that his 
PTSD is productive of occupational and social impairment, 
with deficiencies in most areas, to include work, family 
relations, thinking, and mood, due to suicidal ideation 
homicidal ideation, severe startle response, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered a disability rating in excess of 70 
percent.  However, the veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 100 
percent rating.  The veteran does not exhibit any of the 
symptoms listed under the 100 percent rating criteria.  

As such, the Board concludes that a higher rating of 70 
percent, but no higher, is warranted.  The benefit-of-the-
doubt rule has been applied in arriving at this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An evaluation of 70 percent, but no higher, for PTSD is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


